1 INTERIM REPORT For the three months ended March31, 2010 CONSOLIDATED BALANCE SHEETS as at March31, 2010 and December31, 2009 (unaudited– US$millions) 2010 2009(1) Assets Holding company cash, short term investments and marketable securities (including assets pledged for short sale and derivative obligations– $64.2; 2009– $78.9) 1,788.1 1,251.6 Accounts receivable and other 1,948.2 1,855.4 Recoverable from reinsurers (including recoverables on paid losses– $260.2; 2009– $255.1) 3,854.4 3,809.1 7,590.7 6,916.1 Portfolio investments Subsidiary cash and short term investments (cost $3,424.1; 2009– $3,230.6) 3,436.9 3,244.8 Bonds (cost $10,844.8; 2009– $10,742.0) 10,981.3 10,918.3 Preferred stocks (cost $273.4; 2009– $292.4) 274.5 292.8 Common stocks (cost $3,526.4; 2009– $4,040.4) 4,559.2 4,853.1 Investments, at equity (fair value $737.6; 2009– $646.2) 528.2 475.4 Derivatives and other invested assets (cost $122.0; 2009– $122.5) 270.2 142.7 Assets pledged for short sale and derivative obligations (cost $186.6; 2009– $149.2) 187.5 151.5 20,237.8 20,078.6 Deferred premium acquisition costs 340.9 332.3 Future income taxes 282.0 318.7 Premises and equipment 170.0 168.6 Goodwill and intangible assets 445.5 438.8 Other assets 161.1 149.7 29,228.0 28,402.8 Liabilities Subsidiary indebtedness 11.4 12.1 Accounts payable and accrued liabilities 1,094.7 1,202.2 Income taxes payable 116.3 70.9 Short sale and derivative obligations (including at the holding company– $26.7; 2009– $8.9) 78.1 57.2 Funds withheld payable to reinsurers 373.0 354.9 1,673.5 1,697.3 Provision for claims 14,842.4 14,747.1 Unearned premiums 1,988.4 1,920.1 Long term debt– holding company borrowings 1,250.6 1,236.9 Long term debt– subsidiary company borrowings 890.6 891.3 Other long term obligations– holding company 172.0 173.5 19,144.0 18,968.9 Contingencies (note9) Equity Common shareholders’ equity 7,886.6 7,391.8 Preferred stock 410.3 227.2 Shareholders’ equity attributable to shareholders of Fairfax 8,296.9 7,619.0 Non-controlling interests 113.6 117.6 Total equity 8,410.5 7,736.6 29,228.0 28,402.8 (1) Refer to note2 for impact of new accounting policies. See accompanying notes. CONSOLIDATED STATEMENTS OF EARNINGS for the three months ended
